 USDC IN/ND case 1:20-cv-00209-HAB-SLC document 3 filed 08/25/20 page 1 of 4


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

 CHANSE THOMAS STARR,

                  Plaintiff,

                           v.                                 CAUSE NO. 1:20-CV-209-HAB-SLC

 ETHAN HELD, et al.,

                  Defendants.

                                        OPINION AND ORDER

        Chanse Thomas Starr, a prisoner without a lawyer, filed a complaint and sought

leave to proceed in forma pauperis. However, Starr is barred from proceeding in forma

pauperis pursuant to 28 U.S.C. § 1915(g). This is commonly known as the “Three Strikes

Rule” and Starr has five strikes.1 An inmate who has struck out, “can use the partial

prepayment option in §1915(b) only if in the future he ‘is under imminent danger of

serious physical injury.’” Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996). In

order to meet the imminent danger standard, the threat complained of must be real and

proximate. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine




        1  (1) Starr v. Herman, 1:02-cv-076 (N.D. Ind. filed March 12, 2002), dismissed May 8, 2002, for
failure to state a claim upon which relief can be granted.
         (2) Starr v. Fort Wayne Police Dep’t, 1:14-cv-236 (N.D. Ind filed August 6, 2014), dismissed
February 19, 2016 as frivolous and malicious.
         (3) Starr v. Allen County Prosecutor’s Office, 1:19-cv-116 (N.D. Ind. filed March 25, 2019), dismissed
May 23, 2019, for failure to state a claim upon which relief can be granted.
         (4) Starr v. Fumerolo, 1:19-cv-117 (N.D. Ind. filed March 25, 2019), dismissed May 6, 2019, for
failure to state a claim upon which relief can be granted.
         (5) Starr v. Cook, 1:19-cv-120 (N.D. Ind. filed March 25, 2019), dismissed July 8, 2019, for failure to
state a claim upon which relief can be granted.
USDC IN/ND case 1:20-cv-00209-HAB-SLC document 3 filed 08/25/20 page 2 of 4


emergencies” qualify as a basis for circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d

526, 531 (7th Cir. 2002).

       In this case, Starr (who is housed in the Branchville Correctional Facility) is

attempting to sue four Allen County Jail officers for monetary compensation based on

events which occurred in the jail on January 11, 2020. These claims do not plausibly

allege that he is in imminent danger of serious physical injury. Nonetheless, he filed this

complaint without paying the filing fee and seeks leave to proceed in forma pauperis

even though he knew he was struck out. In Starr v. IDOC, 1:19-cv-2218 (S.D. Ind. filed

June 6, 2019), he was told he could not proceed in forma pauperis. See id., ECF 16. He

was told he had to pre-pay the $400 filing fee because he had not alleged he was in

imminent danger of serious physical injury. He was told he

       is now obligated to inform a federal court of his status as a “three-striker”
       under § 1915(g) if, while a prisoner, he seeks in forma pauperis status in
       any action he files in the future. The failure to make this disclosure may
       result in the immediate dismissal with prejudice of the action. Sloan v.
       Lesza, 181 F.3d 857, 859 (7th Cir. 1999).

Starr v. IDOC, 1:19-cv-2218 (S.D. Ind. filed June 6, 2019), ECF 16 at 2.

       The Seventh Circuit requires that litigants be restricted when they attempt to

“bamboozle” the court by seeking to proceed in forma pauperis after they have been

informed that they are barred from doing so.

               Litigants to whom § 1915(g) applies take heed! An effort to
       bamboozle the court by seeking permission to proceed in forma pauperis
       after a federal judge has held that § 1915(g) applies to a particular litigant
       will lead to immediate termination of the suit. Moreover, the fee remains
       due, and we held in Newlin v. Helman, 123 F.3d 429, 436-37 (7th Cir. 1997),
       that unpaid docket fees incurred by litigants subject to § 1915(g) lead
       straight to an order forbidding further litigation. Sloan’s appeal is


                                              2
USDC IN/ND case 1:20-cv-00209-HAB-SLC document 3 filed 08/25/20 page 3 of 4


       dismissed for failure to pay the appellate filing and docket fees. Until
       Sloan has paid in full all outstanding fees and sanctions in all civil actions
       he has filed, the clerks of all courts in this circuit will return unfiled all
       papers he tenders. This order does not apply to criminal cases or petitions
       challenging the terms of his confinement, and may be reexamined in two
       years under the approach of Newlin and Support Systems International, Inc.
       v. Mack, 45 F.3d 185 (7th Cir. 1995).

Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999).

       So too, this case will be dismissed, the filing fee assessed, and Starr restricted

until he has paid in full all outstanding filing fees and sanctions imposed by any federal

court. The restriction imposed by this order does not restrict him from filing a notice of

appeal nor “impede him from making any filings necessary to protect him from

imprisonment or other confinement, but . . . [it does] not let him file any paper in any

other suit . . . until he pays the money he owes.” Support Sys. Int’l v. Mack, 45 F.3d 185,

186 (7th Cir. 1995).

       For these reasons, the court:

       (1) DISMISSES this case without prejudice;

       (2) DENIES Chanse Thomas Starr leave to proceed in forma pauperis (ECF 2);

       (3) ORDERS the plaintiff, Chanse Thomas Starr, IDOC # 993155, to pay (and
the facility having custody of him to automatically remit) to the clerk of this court 20
percent of the money he receives for each calendar month during which he receives
$10.00 or more, until the $400.00 filing fee is paid in full;

       (4) DIRECTS the clerk of court to create a ledger for receipt of these funds;

       (5) DIRECTS the clerk of court to return, unfiled, any papers filed in any case by
or on behalf of Chanse Thomas Starr (except for a notice of appeal or unless filed in a
criminal or habeas corpus proceeding) until he has paid in full all outstanding fees and
sanctions in all civil actions in any federal court;




                                               3
USDC IN/ND case 1:20-cv-00209-HAB-SLC document 3 filed 08/25/20 page 4 of 4


       (6) DIRECTS the clerk to note on the docket any attempted filings in violation of
this order; and

      (7) DIRECTS the clerk to ensure that a copy of this order is mailed to each facility
where the plaintiff is housed until the filing fee has been paid in full.

      SO ORDERED on August 25, 2020.


                                                s/Holly A. Brady
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                            4
